Case 5:19-cv-05422-SVK Document 1-4 Filed 08/28/19 Page 1 of 2

EXHIBIT C
 

 

ye moys | os bdfsizos0 aqnInOk gay

      

     

 

 

 

 

  

“ TM 104,
—
oO 5
A ae L984 coe aqnyno,  *
ow Soniea » suogde pein « siuse diay yibe: fora
YY aqnyno,
a sei
o SO NE PS ONT RPMI TOS Sh tee ni,
oO woods Breas. sunndo geaig « segues Joy
N
on, data,
EEL SGNLNDA BUD -
co weal SGNLAD, UL
oO AGSRZOT TERESA GAPOAROAEUEG *
suaiy DelBIEp aney Hod ESejuN PalO}SeL Ue|R BABY soBpIA BulMOyo) RUE
To
o -woneaijiou sequnos
1004 Bursseonid parajduioo adam yf 1G 9u IWYA BoURpIOODe UY
iL “eHOUS Pq JESG
ETM NO)
~
Cc Aes Seen e
M~+ og uer wc eqnino AB ye u%doo> aGRLAOA

Faby egies ca nee

 

 

1S ude. qu0gdO REARI = 19S

 

wee! 2OhLDA UL -

   

OZINRS! TOPPA ©

 

ERE

TR

AUB DOTA! OABY NOA SsaluM pasoise) EEG argu SoapIA BuAOHO) QUE

   

you JequNSO

sovEpIOWe Uf HeUdstors

1004 Buisseoosd petaiduiod an.am Yow w:SuAdog at
Eo

‘acu rq 4200
See ines

eit ted

HUE nO, ipsa eM Jle3

en Wes

é

6z er aI se

19-cv-05422-SVK Docum

 

atoused Bioitls

et assto)

        

E||a{eror)

   

anes & a

x <fezcozoneosrse-Fl eu

 

x= © 2 8 : : : : : . i 2 RR AYOIN NG OW >

 
